DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Luzzara (U.S. Patent Application Publication 20120256103).
U.S. Patent Application Publication 20120256103

    PNG
    media_image1.png
    640
    867
    media_image1.png
    Greyscale

Photon source (105)
Multi-layer multi-leaf collimator (120, 125)
Control circuit (150;160)
Instant Application 16/369299

    PNG
    media_image2.png
    620
    843
    media_image2.png
    Greyscale

Photon source (104)
Multi-layer multi-leaf collimator (106, 107)
Control circuit (101)


As per claims 1-2, Luzzara discloses an apparatus comprising: 
a photon source (105) configured to emit a flattening filter-free photon beam; 
a multi-layer multi-leaf collimator (120, 125) disposed between the photon source (105) and the treatment area (T) of a patient (P); 
a control circuit (150; 160) operably coupled to the multi-layer multi-leaf collimator and configured to automatically arrange operation of some, but not all, of the layers of the multi- layer multi-leaf collimator to serve as a virtual flattening filter with respect to the flattening filter-free photon beam (see Fig comparison(s) shown above; see also for example, para. [0027]).
As per claim 9, Luzzara discloses an apparatus, wherein the multi-layer multi-leaf collimator comprises a two-layer multi-leaf collimator (see Fig. shown above).
As per claim 10-14, Luzzara discloses a method comprising the step(s) of: 
providing a photon source (105) configured to emit a flattening filter-free photon beam; 
providing a multi-layer multi-leaf collimator (120, 125) disposed between the photon source (105) and the treatment area (T) of a patient (P); 
using a control circuit (150; 160) operably coupled to the multi-layer multi-leaf collimator and configured to automatically arrange operation of some, but not all, of the layers of the multi- layer multi-leaf collimator to serve as a virtual flattening filter with respect to the flattening filter-free photon beam (see Fig comparison(s) shown above; see also for example, para. [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Luzzara (U.S. Patent Application Publication 20120256103) in view of Ozaki (U.S. Patent Application Publication 20040034269).
As per claims 3-8, Luzzara discloses an apparatus as recited in claim 1, but does not explicitly disclose an apparatus further comprising: 
a user interface operably coupled to the control circuit; and 
wherein the control circuit is further configured to receive, via the user interface, information that defines a treatment aperture for a layer of the multi-layer multi-leaf collimator that is not serving as the virtual flattening filter.
U.S. Patent Application Publication 20040034269

    PNG
    media_image3.png
    454
    459
    media_image3.png
    Greyscale

[0014] FIG. 1 is a diagram showing a constitution of a concentrated irradiation type radiotherapy apparatus according to a first embodiment of the present invention.
Fig. 1 (sectioned)

    PNG
    media_image4.png
    943
    603
    media_image4.png
    Greyscale

Input device (1115) connected to treatment/scan controller (1110) which controls/connected to MLC (1107).


Ozaki teaches a user interface operably coupled to the control circuit; and 
wherein the control circuit is further configured to receive, via the user interface, information that defines a treatment aperture for a layer of the multi-layer multi-leaf collimator (see Figs. shown above; see also for example, Abstract; para. [0065] - not shown above).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Luzzara such that it incorporated a user interface operably coupled to the control circuit and wherein the control circuit is configured to receive, via the interface information that defines a treatment aperture for a layer of the multi-layer multi-leaf collimator. One would have been motivated to make such a modification for the purpose of enabling operator input for defining and controlling positioning of multi-collimator leaves during a treatment session as suggested by Ozaki (see Figs. shown above; see also for example, Abstract; para. [0065] - not shown above). 
As per claims 15-19, Luzzara discloses method as recited in claim 14, but does not explicitly disclose a method further comprising: 
providing a user interface operably coupled to the control circuit; 
receiving, via the user interface, information that defines a treatment aperture.
Ozaki teaches a method comprising the step(s) of providing a user interface operably coupled to a control circuit; and 
receiving at the control circuit, via the user interface, information that defines a treatment aperture (see Figs. shown above; see also for example, Abstract; para. [0065] - not shown above).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Luzzara such that it incorporated the aforementioned limitations. One would have been motivated to make such a modification for the purpose of enabling operator input for defining and controlling positioning of multi-collimator leaves during a treatment session as suggested by Ozaki (see Figs. shown above; see also for example, Abstract; para. [0065] - not shown above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884